Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 16-34 (dated 06/11/2021) are pending in this application and are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a CON of 16/564,693 filed on 09/09/2019 now US 11,033,475, which is a CON of 15/838,916 filed on 12/12/2017 now US 10,426,719, which claims benefit of priority to the Provisional Application: 62/436,834 filed on 12/20/2016. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 06/11/2021, 09/24/2021 and 12/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Double Patenting: 35 U.S.C. 101
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 16-34 are rejected under 35 U.S.C. 101 as claiming the same invention as that of allowed claims 1-19 of Yuan et al., (US 11,033,475 B2). This is a double patenting rejection; for the record examiner would like to state that the method of claims 16-34 of the instant invention and the allowed claims 1-19 of Yuan et al., (US 11,033,475 B2) are identical in scope as the instant invention/claims.
As a ready reference, examiner has reproduced below the allowed claims 1-19 of Yuan et al., (US 11,033,475 B2):
Claims
1. A single-phase oral care composition, comprising: a perhydrolase enzyme that catalyzes the generation of peracetic acid between a source of hydrogen peroxide and an acyl donor; and an anhydrous matrix comprising: a source of hydrogen peroxide; an acyl donor; and a polyethylene oxide-polypropylene oxide block copolymer; wherein the oral care composition is a single phase composition.
2. The oral care composition of claim 1, wherein the source of hydrogen peroxide is a hydrogen peroxide complex comprising a cross-linked polyvinylpyrrolidone (PVP) hydrogen peroxide complex.
3. The oral care composition according to claim 2, wherein the cross-linked polyvinylpyrrolidone (PVP) hydrogen peroxide complex is present in an amount of from about 0.1 wt. % to about 1 wt. %, of the oral care composition.
4. The oral care composition according to claim 1, wherein the source of hydrogen peroxide is present in an amount necessary to provide from about 0.05 wt. % to about 2 wt. %, of hydrogen peroxide.
5. The oral care composition according to claim 1, wherein the perhydrolase enzyme is provided in the form of a powder or a suspension.
6. The oral care composition according to claim 1, wherein the composition provides greater than 500 ppm of peracetic acid during brushing.
7. The oral care composition according to claim 1, wherein the composition provides greater than 500 ppm of peracetic acid within 2 minutes of contacting the oral cavity.
8. The oral care composition according to claim 1, wherein the perhydrolase enzyme and the hydrogen peroxide are present in a weight ratio of from about 2:1 to about 1:2.
9. The oral care composition according to claim 1, wherein the perhydrolase enzyme and the hydrogen peroxide are present in a weight ratio of about 1:1.
10. The oral care composition according to claim 1, wherein the composition is substantially free from encapsulations and film-type materials.
11. The oral care composition according to claim 1, wherein the composition is in a form selected from: a paste and a gel.
12. The oral care composition according to claim 4, wherein the oral care composition is substantially free of water.
13. The oral care composition according to claim 4, wherein the acyl donor is selected from one or more of a C2-18 carboxylic acid, a hydrolysable ester, and mixtures thereof.
14. The oral care composition according to claim 13, wherein the acyl donor comprises triacetin.
15. The oral care composition according to claim 1, further comprising a thickening system.
16. The oral care composition according to claim 15, wherein the thickening system comprises a thickener selected from: a cross-linked polyvinylpyrrolidone; silica; a carbomer; a cellulosic polymer; a natural gum; colloidal magnesium aluminum silicate; and a combination of two or more thereof.
17. The oral care composition according to claim 1, further comprising a colorant.
18. The oral care composition according to claim 17, wherein the colorant is selected from a blue dye; a blue pigment; and a combination thereof.
19. A method for whitening teeth, comprising contacting a surface of the oral cavity with the oral care composition according to claim 9.
Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
(i) Claims 16-33  of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over reference claims 1-16 of Gronlund et al., (US 10,413,500 B2, in IDS); and (ii) Claims 16-34 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over reference claims 1-12 Yuan et al, (US 10,426,719 B2, in IDS), and in view of Martinetti et al., (US 8,932,563, in IDS). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 16-34 of the instant application are directed to a single-phase oral care composition … (as in claims 16-30); said oral care composition comprising a colorant … (as in claims 32-33);  and a method of whitening teeth … (as in claim 34). 
(i) reference claims 1-16 of Gronlund et al., (US 10,413,500 B2, in IDS); and (ii) reference claims 1-12 Yuan et al, (US 10,426,719 B2, in IDS), are also directed to oral care composition …  and a method of whitening teeth … and mainly anticipates the instant claims 16-34 of the instant application and furthermore, the preferred embodiment in said reference patents Gronlund et al., (US 10,413,500 B2, in IDS; see Abstract; col. 2, lines 24-33; col. 7, lines 14-17; col. 13, lines 13-14; col. 14, lines 59-67; col. 18, lines 16-30 col. 19, lines 42-50) and Yuan et al, (US 10,426,719 B2, in IDS; see Abstract; col. 4, line 67; and claims, cols. 31-33) are also directed to single phase compositions. Additionally, the following reference of prior art clearly teaches oral care compositions/dentifrices comprising colorants including blue dye and a method of producing said oral compositions/dentifrices: see Martinetti et al., (US 8,932,563, in IDS): Abstract; col. 1, lines 15-20; col. 3, lines 1-3; col. 4, lines 36-44; col. 5, lines 34-61 to col. 6, lines 1-23; col. 8, lines 46-67 to col. 9, lines 1-39; col. 11, lines 42-65; and entire document. Martinetti et al., (US 8,932,563, in IDS) reference provides Teaching, Suggestion and Motivation for an oral compositions/dentifrices comprising colorants including blue dye and modifying the oral compositions/claims of Gronlund et al., (US 10,413,500 B2, in IDS); and (ii) Yuan et al, (US 10,426,719 B2, in IDS).
Therefore, (i) Claims 16-33 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over reference claims 1-16 of Gronlund et al., (US 10,413,500 B2, in IDS); and (ii) Claims 16-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over reference claims 1-12 Yuan et al, (US 10,426,719 B2, in IDS), and in view of Martinetti et al., (US 8,932,563, in IDS) that supports said reference claims of those patents and falls within the scope of the claims 16-34 herein i.e., a single-phase oral care composition … (as in claims 16-30); said oral care composition comprising a colorant … (as in claims 32-33);  and a method of whitening teeth … (as in claim 34), because it would have been obvious to one having ordinary skill in the art to modify (i) reference claims 1-16 of Gronlund et al., (US 10,413,500 B2, in IDS); and (ii) reference claims 1-12 of Yuan et al, (US 10,426,719 B2, in IDS) by selecting a specifically disclosed embodiment that supports those claims of the reference patents. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiments within (i) reference claims 1-16 of Gronlund et al., (US 10,413,500 B2, in IDS); and (ii) reference claims 1-12  of Yuan et al, (US 10,426,719 B2, in IDS).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652